Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 1 of 8




                    EXHIBIT A
      Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 2 of 8




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NORTH CAROLINA STATE
CONFERENCE OF THE NAACP, et al.,

                    Plaintiffs,

                    v.
                                              Civil Action No. 1:13-CV-658
PATRICK LLOYD MCCRORY, in his
official capacity as the Governor of North
Carolina, et al.,

                    Defendants.


LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA, et al.,

                    Plaintiffs,

                    v.                        Civil Action No. 1:13-CV-660

THE STATE OF NORTH CAROLINA, et
al.,

                    Defendants.


UNITED STATES OF AMERICA,

                    Plaintiff,

                     v.                       Civil Action No. 1:13-CV-861

THE STATE OF NORTH CAROLINA, et
al.,

                    Defendants.




    Case 1:13-cv-00658-TDS-JEP Document 507 Filed 07/26/18 Page 1 of 7
         Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 3 of 8




              JOINT MOTION REGARDING PLAINTIFFS’ MOTION FOR
                        ATTORNEYS’ FEES AND COSTS

         On March 19, 2018, motions for attorneys’ fees, costs and expenses were filed by

Plaintiffs North Carolina NAACP et al. (1:13-cv-658, ECF 497), League of Women Voters

of North Carolina et al. (1:13-cv-660, ECF 485), and Louis Duke et al. (1:13-cv-660, ECF

487) (collectively “the Motions”). Plaintiffs sought a total award of $7,978,404.97 in

combined attorneys’ fees, costs and expenses to Plaintiffs’ counsel Forward Justice,

Advancement Project, Irving Joyner, the Southern Coalition for Social Justice, the

American Civil Liberties Union, Kirkland & Ellis LLP, Perkins Coie LLP and Poyner Spruill

LLP.   (In their motions and supporting documents, Kirkland & Ellis LLP, Perkins Coie LLP

and Poyner Spruill LLP sought only costs and expenses and, in the case of Perkins Coie

LLP,   fees related to preparation of the motions. These three firms represented to the Court

that they were waiving in excess of $11,300,000 in attorneys’ fees.)

         Defendants thereafter sought, with Plaintiffs’ consent, three extensions of the

deadline for the response to Plaintiffs’ motions, to allow the parties an opportunity to

discuss a potential resolution of Plaintiffs’ request for an award of fees and costs. The

current deadline to respond is July 26, 2018.

         The parties have been able to reach a negotiated resolution of the motions. The

parties therefore ask the Court to grant Plaintiff’s motions in part as follows:

         1.    Award Plaintiffs costs and expenses in the amount of $2,103,434.42 and

attorneys’ fees in the amount of $3,818,730.86, for a total award for attorneys’ fees and




        Case 1:13-cv-00658-TDS-JEP Document 507 Filed 07/26/18 Page 2 of 7
       Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 4 of 8




litigation expenses in the amount of $5,922,165.28, to be allocated among Plaintiffs’

counsel in the three cases as follows:

        FINAL             Fees Owed            Costs Owed        TOTAL OWED
        NAACP             $ 1,829,310.02       $ 1,410,111.29    $ 3,239,421.31
        Duke              $     37,242.86      $    299,752.29   $    336,995.15
        LWV               $ 1,952,177.99       $    393,570.84   $ 2,345,748.83
        TOTAL             $ 3,818,730.86       $ 2,103,434.42    $ 5,922,165.28



       Plaintiffs’ counsel for each case to allocate such costs, expenses and fees awarded

in connection with their case as they may agree among themselves.

       2.     Defendants shall pay this Award of costs, expenses and fees within sixty (60)

days of the date of this Order. Payment to the NAACP Plaintiffs’ counsel shall be made

to Kirkland & Ellis LLP; to the LWV Plaintiffs’ counsel to the Southern Coalition for

Social Justice; and to the Duke Plaintiffs’ counsel to Perkins Coie LLP.

       Respectfully submitted, this 26th day of July, 2018.

                                            NORTH CAROLINA DEPARTMENT OF
                                            JUSTICE

                                            By: /s/ Alexander McC. Peters
                                            Alexander McC. Peters
                                            Chief Deputy Attorney General
                                            N.C. State Bar No. 13654
                                            apeters@ncdoj.gov
                                            N.C. Department of Justice
                                            P.O. Box 629
                                            Raleigh, NC 27602
                                            Telephone: (919) 716-6400
                                            Facsimile: (919) 716-0135
                                            Counsel for Defendants




      Case 1:13-cv-00658-TDS-JEP Document 507 Filed 07/26/18 Page 3 of 7
            Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 5 of 8




                                            By: /s/ Michael A.Glick
 Penda D. Hair                              Daniel T. Donovan
 Caitlin Swain                              Susan M. Davies
 1401 New York Avenue, N.W.                 Bridget K. O’Connor
 Suite 1225                                 Michael A. Glick
 Washington, DC 20005                       KIRKLAND & ELLIS LLP
 phair@forwardjustice.org                   655 Fifteenth St., N.W.
                                            Washington, DC 20005
 Irving Joyner (N.C. State Bar # 7830)      Phone: (202) 879-5000
 P.O. Box 374                               Michael.Glick@kirkland.com
 Cary, NC 27512
 Phone: (919)319-353                        Attorneys for the NC NAACP Plaintiffs
 ijoyner@nccu.edu                           Case




Document8



       Case 1:13-cv-00658-TDS-JEP Document 507 Filed 07/26/18 Page 4 of 7
      Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 6 of 8




/s/ Bruce V. Spiva                         /s/ Edwin M. Speas, Jr.
Marc E. Elias                              Edwin M. Speas, Jr.
D.C. Bar No. 442007                        POYNER SPRUILL LLP
MElias@perkinscoie.com                     N.C. State Bar No. 4112
John M. Devaney                            espeas@poynerspruill.com
D.C. Bar No. 375465                        Caroline P. Mackie
JDevaney@perkinscoie.com                   N.C. State Bar No. 41512
Bruce V. Spiva                             cmackie@poynerspruill.com
D.C. Bar No. 443754                        P.O. Box 1801 (27602-1801)
Elisabeth C. Frost                         301 Fayetteville St., Suite 1900
D.C. Bar No. 1007632                       Raleigh, NC 27601
EFrost@perkinscoie.com                     Telephone: (919) 783-6400
Amanda R. Callais                          Facsimile: (919) 783-1075
D.C. Bar No. 1021944                       *appearing pursuant to Local Rule 83.1(d)
ACallais@perkinscoie.com
PERKINS COIE LLP
700 Thirteenth Street, N.W., Suite 600
Washington, D.C. 20005-3960
Telephone: (202) 654-6200
Facsimile: (202) 654-6211

Joshua L. Kaul
Wisconsin Bar No. 1067529
JKaul@perkinscoie.com
PERKINS COIE LLP
1 East Main Street, Suite 201
Madison, WI 53705
Telephone: (608) 294-4007
Facsimile: (608) 663-7499

Attorneys for Duke Plaintiff-Intervenors




    Case 1:13-cv-00658-TDS-JEP Document 507 Filed 07/26/18 Page 5 of 7
       Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 7 of 8




                                       By: /s/ Allison J. Riggs
                                           Allison J. Riggs (State Bar # 40028)
                                           Southern Coalition for Social Justice
                                           1415 Highway 54, Suite 101
                                           Durham, NC 27707
                                           Telephone: 919-323-3380 ext. 117
                                           Facsimile: 919-323-3942
                                           E-mail: allison@southerncoalition.org


Attorneys for Plaintiffs in League of Women Voters of North Carolina, et al. v. North
Carolina, et al.




     Case 1:13-cv-00658-TDS-JEP Document 507 Filed 07/26/18 Page 6 of 7
       Case 2:16-cv-02105-JAR Document 604-1 Filed 09/10/21 Page 8 of 8




                             CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically filed the foregoing JOINT

MOTION REGARDING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS with

the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all parties with an email address of record, who have appeared and consent to electronic

service in this action


       This the 26th day of July, 2018.

                                                 /s/ Alexander McC. Peters
                                                 Chief Deputy Attorney General




      Case 1:13-cv-00658-TDS-JEP Document 507 Filed 07/26/18 Page 7 of 7
